Exhibit 10.2

HOLOGIC, INC.

AMENDED AND RESTATED 2008 EQUITY INCENTIVE PLAN

1. Purpose and Eligibility. The purpose of this Amended and Restated 2008 Equity
Incentive Plan (the “Plan”) of HOLOGIC, INC., a Delaware corporation (the
“Company”), is to provide stock options, stock issuances and other equity
interests in the Company (each, an “Award”) to (a) employees, officers,
directors, consultants and advisors of the Company and its Parents and
Subsidiaries, and (b) any other person who is determined by the Board to have
made (or is expected to make) contributions to the Company. Any person to whom
an Award has been granted under the Plan is called a “Participant.” Additional
definitions are contained in Section 11.

2. Administration.

a. Administration by Board of Directors. The Plan will be administered by the
Board of Directors of the Company (the “Board”). The Board, in its sole
discretion, shall have the authority to grant and amend Awards, to adopt, amend
and repeal rules relating to the Plan and to interpret and correct the
provisions of the Plan and any Award. The Board shall have authority, subject to
the express limitations of the Plan, (i) to construe and determine the
respective Stock Option Agreement (as defined below), Awards and the Plan,
(ii) to prescribe, amend and rescind rules and regulations relating to the Plan
and any Awards, (iii) to determine the terms and provisions of the respective
Stock Option Agreements and Awards, which need not be identical, (iv) to create
sub-plans hereunder necessary to comply with laws and regulations of any foreign
country in which the Company may seek to grant an Award to a person eligible
under Section 1, and (v) to make all other determinations in the judgment of the
Board of Directors necessary or desirable for the administration and
interpretation of the Plan. The Board may correct any defect or supply any
omission or reconcile any inconsistency in the Plan or in any Stock Option
Agreement or Award in the manner and to the extent it shall deem expedient to
carry the Plan, any Stock Option Agreement or Award into effect and it shall be
the sole and final judge of such expediency. All decisions by the Board shall be
final and binding on all interested persons. Neither the Company nor any member
of the Board shall be liable for any action or determination relating to the
Plan.

b. Appointment of Committee. To the extent permitted by applicable law, the
Board may delegate any or all of its powers under the Plan to one or more
committees or subcommittees of the Board (a “Committee”). If so delegated, all
references in the Plan to the “Board” shall mean such Committee or the Board.
The Compensation Committee of the Board of Directors is initially delegated all
of the powers of the Board of Directors under the Plan, and shall continue to
have such powers unless and until otherwise determined by the Board of
Directors.

c. Delegation to Executive Officers. To the extent permitted by applicable law,
the Board may delegate to one or more executive officers of the Company the
power to grant Awards and exercise such other powers under the Plan as the Board
may determine, provided that the Board shall fix the maximum number of Awards to
be granted and the maximum number of shares issuable to any one Participant
pursuant to Awards granted by such executive officers.

d. Applicability of Section Rule 16b-3. Notwithstanding anything to the contrary
in the foregoing if, or at such time as, the Common Stock is or becomes
registered under Section 12 of the Exchange Act of 1934, as amended (the
“Exchange Act”), or any successor statute, the Plan shall be administered in a
manner consistent with Rule 16b-3 promulgated thereunder, as it may be amended
from time to time, or any successor rules (“Rule 16b-3”), such that all
subsequent grants of Awards hereunder to Reporting Persons, as hereinafter
defined, shall be exempt under such rule. Those provisions of the Plan which
make express reference to Rule 16b-3 or which are required in order for certain
option transactions to qualify for exemption under Rule 16b-3 shall apply only
to such persons as are required to file reports under Section 16 (a) of the
Exchange Act (a “Reporting Person”).

3. Stock Available for Awards.

a. Number of Shares. Subject to adjustment under Section 3(c), the aggregate
number of shares of Common Stock of the Company (the “Common Stock”) that may be
issued pursuant to the Plan is 31,500,000 (the “Available Shares”). If an Award
granted under the Plan is (i) canceled, expires, forfeited, settled in cash,
settled by

 

1



--------------------------------------------------------------------------------

delivery of fewer shares of Common Stock than the number of shares of Common
Stock underlying the award or option or otherwise terminated without delivery of
the shares of Common Stock to the holder of such award or option or (ii) shares
that were withheld from such an Award or separately surrendered by the
Participant in payment of an exercise price or taxes relating to such an Award
shall be deemed to constitute shares not delivered and will be available under
the Plan for subsequent awards.

b. Per-Participant Limit. Subject to adjustment under Section 3(c), no
Participant may be granted Awards during any one fiscal year to receive, acquire
or purchase more than 3,000,000 shares of Common Stock. No Participant may be
granted an Annual Incentive Award (as defined below) in any fiscal year that
exceeds four (4) times his or her base salary for that fiscal year.

c. Adjustment to Common Stock. Subject to Section 8, in the event of any stock
split, reverse stock split, stock dividend, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off, split-up, or other similar change in
capitalization or similar event, (i) the number and class of Available Shares
and the per-Participant share limit, (ii) the number and class of securities,
vesting schedule and exercise price per share subject to each outstanding
Option, (iii) the repurchase price per security subject to repurchase, and
(iv) the terms of each other outstanding Award shall be adjusted by the Company
(or substituted Awards may be made if applicable) to the extent the Board shall
determine, in good faith, that such an adjustment (or substitution) is
appropriate. Any such adjustment to outstanding Awards will be effected in a
manner that precludes the enlargement of rights and benefits under such Awards.

4. Stock Options.

a. General. The Board may grant options to purchase Common Stock (each, an
“Option”) and determine the number of shares of Common Stock to be covered by
each Option, the exercise price of each Option and the conditions and
limitations applicable to the exercise of each Option and the shares of Common
Stock issued upon the exercise of each Option, including, but not limited to,
vesting provisions, repurchase provisions and restrictions relating to
applicable federal or state securities laws. Each Option will be evidenced by a
Stock Option Agreement, consisting of a Notice of Stock Option Award and a Stock
Option Award Agreement or such other form of documentation as may be approved by
the Board (collectively, a “Stock Option Agreement”).

b. Incentive Stock Options. An Option that the Board intends to be an incentive
stock option (an “Incentive Stock Option”) as defined in Section 422 of the
Code, as amended, or any successor statute (“Section 422”), shall be granted
only to an employee of the Company and shall be subject to and shall be
construed consistently with the requirements of Section 422 and regulations
thereunder. The Board and the Company shall have no liability if an Option or
any part thereof that is intended to be an Incentive Stock Option does not
qualify as such. An Option or any part thereof that does not qualify as an
Incentive Stock Option is referred to herein as a “Nonstatutory Stock Option” or
“Nonqualified Stock Option.”

c. Dollar Limitation. For so long as the Code shall so provide, Options granted
to any employee under the Plan (and any other incentive stock option plans of
the Company) which are intended to qualify as Incentive Stock Options shall not
qualify as Incentive Stock Options to the extent that such Options, in the
aggregate, become exercisable for the first time in any one calendar year for
shares of Common Stock with an aggregate Fair Market Value (as defined below)
(determined as of the respective date or dates of grant) of more than $100,000.
The amount of Incentive Stock Options which exceed such $100,000 limitation
shall be deemed to be Nonqualified Stock Options. For the purpose of this
limitation, unless otherwise required by the Code or regulations of the Internal
Revenue Service or determined by the Board, Options shall be taken into account
in the order granted, and the Board may designate that portion of any Incentive
Stock Option that shall be treated as Nonqualified Option in the event that the
provisions of this paragraph apply to a portion of any Option. The designation
described in the preceding sentence may be made at such time as the Committee
considers appropriate, including after the issuance of the Option or at the time
of its exercise.

d. Exercise Price. The Board shall establish the exercise price (or determine
the method by which the exercise price shall be determined) at the time each
Option is granted and specify the exercise price in the applicable Stock Option
Agreement, provided, however, in no event may the per share exercise price of an
Option be less than 100% of the Fair Market Value of the Common Stock on the
date such Option is granted. In the case of

 

2



--------------------------------------------------------------------------------

an Incentive Stock Option granted to a Participant who, at the time of grant of
such Option, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, then
the exercise price shall be no less than 110% of the Fair Market Value of the
Common Stock on the date of grant. Notwithstanding anything herein to the
contrary, except as provided in Section 2(c), without the prior approval of the
Company’s stockholders, neither the Company nor the Board will take any action
to amend or modify any Award to lower the Award, exercise or conversion price
applicable to such Award or otherwise cancel an outstanding Award for the
purpose of repricing, replacing or regranting such Award previously granted for
cash or other consideration.

e. Duration of Options. Each Option shall be exercisable at such times and
subject to such terms and conditions as the Board may specify in the applicable
Stock Option Agreement; provided, that the term of any Incentive Stock Option
may not be more than ten (10) years from the date of grant. In the case of an
Incentive Stock Option granted to a Participant who, at the time of grant of
such Option, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, the
term of the Option shall be no longer than five (5) years from the date of
grant.

f. Payment Upon Exercise. Common Stock purchased upon the exercise of an Option
shall be paid for by one or any combination of the following forms of payment as
permitted by the Board in its sole and absolute discretion:

i. by check payable to the order of the Company;

ii. only if the Common Stock is then publicly traded, by delivery of an
irrevocable and unconditional undertaking by a creditworthy broker to deliver
promptly to the Company sufficient funds to pay the exercise price, or delivery
by the Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price;

iii. to the extent permitted in the applicable Stock Option Agreement, by
delivery of shares of Common Stock owned by the Participant; or

iv. payment of such other lawful consideration as the Board may determine.

Except as otherwise expressly set forth in a Stock Option Agreement, the Board
shall have no obligation to accept consideration other than cash. The fair
market value of any shares of the Company’s Common Stock or other non-cash
consideration which may be delivered upon exercise of an Option shall be
determined in such manner as may be prescribed by the Board.

g. Determination of Fair Market Value. If, at the time an Option is granted
under the Plan, the Company’s Common Stock is publicly traded under the Exchange
Act, “Fair Market Value” shall mean (i) if the Common Stock is listed on any
established stock exchange, its fair market value shall be the closing price for
such stock on that date or the closing price as reported on NASDAQ; or (ii) if
the Common Stock is traded in the over-the-counter securities market, then the
average of the high bid and low bid quotations for the Common Stock as published
in The Wall Street Journal. In the absence of an established market for the
Common Stock, the fair market value thereof shall be determined in good faith by
the Board after taking into consideration all factors which it deems
appropriate.

5. Restricted Stock.

a. Grants. The Board may (i) grant Awards to a Participant of restricted shares
of Common Stock and shall determine the price, if any, to be paid by the
Participant for each restricted share of Common Stock and (ii) shall provide the
right of the Company to repurchase all or part of such shares at the issue price
or other stated or formula price from the Participant in the event that the
conditions specified by the Board in the applicable Award are not satisfied
prior to the end of the applicable restriction period or periods established by
the Board for such Award (each, a “Restricted Stock Award”).

b. Terms and Conditions. The Board shall determine the terms and conditions of
any such Restricted Stock Award. Any stock certificates issued in respect of a
Restricted Stock Award shall be registered in the name of the Participant and,
unless otherwise determined by the Board, deposited by the Participant, together
with a stock power endorsed in blank, with the Company (or its designee). After
the expiration of the applicable restriction periods, the Company (or such
designee) shall deliver the certificates no longer subject to such restrictions
to the Participant or, if the Participant has died, to the beneficiary
designated by a Participant, in a manner determined by the Board, to receive
amounts due or exercise rights of the Participant in the event of the
Participant’s death (the “Designated Beneficiary”). In the absence of an
effective designation by a Participant, Designated Beneficiary shall mean the
Participant’s estate.

 

3



--------------------------------------------------------------------------------

6. Other Stock-Based Awards. The Board shall have the right to grant other
Awards based upon the Common Stock having such terms and conditions as the Board
may determine, including, without limitation, the grant of shares based upon
certain conditions, the grant of securities convertible into Common Stock and
the grant of stock appreciation rights, phantom stock awards, performance stock,
deferred stock, restricted stock units, shares of Common Stock not subject to
any restrictions or other stock units. Prior to settlement or forfeiture, a
restricted stock unit or other stock unit agreement may, at the Board’s
discretion, provide a right to dividend equivalents. Such right entitles the
holder to be credited with an amount equal to all dividends paid on one share of
Common Stock while the restricted stock unit or other stock unit is outstanding.
Dividend equivalents may be converted into additional stock units and may be
made subject to the same conditions and restrictions as the stock units to which
they attach.

7. Performance and Annual Incentive Awards.

a. Performance Conditions. The right of a Participant to exercise or receive a
grant or settlement of any Award, and the timing thereof, may be subject to such
performance conditions as may be specified by the Board. The Board may use such
business criteria and other measures of performance as it may deem appropriate
in establishing any performance conditions, and may exercise its discretion to
reduce the amounts payable under any Performance and Annual Incentive Award
subject to performance conditions. If and to the extent required
under Section 162(m) of the Code, any power or authority relating to a
Performance Award intended to qualify under Section 162(m) of the Code, shall be
exercised by the Committee and not the Board. “Annual Incentive Awards” shall
mean a cash Award subject to the attainment of performance goals over a
performance period. “Performance Award” means a stock-based Award subject to the
attainment of performance goals over a performance period.

b. Performance Awards Granted to Designated Covered Employees. If and to the
extent that the Committee determines that a Performance Award or Annual
Incentive Award to be granted to a Participant who is designated by the
Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Section 162(m) of the Code, the
grant, exercise and/or settlement of such Performance Award or Annual Incentive
Award shall be contingent upon achievement of pre-established performance goals
and other terms set forth in Section 7. Nothing in this Section 7 shall preclude
the Board from granting an Award or Annual Incentive Award under this Plan to a
person, who is likely to be a Covered Employee or otherwise, that is not
intended to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code upon such terms and conditions as may be determined
by the Board, without regard to the limitations set forth in this Section 7.

c. Performance Goals Generally. The performance goals for such Performance
Awards or Annual Incentive Award shall consist of one or more business criteria
and a targeted level or levels of performance with respect to each of such
criteria, as specified by the Committee consistent with this Section 7.
Performance goals shall be objective and shall otherwise meet the requirements
of Section 162(m) of the Code and regulations thereunder including the
requirement that the level or levels of performance targeted by the Committee
result in the achievement of performance goals being “substantially uncertain.”
The Committee may determine that such Performance Awards or Annual Incentive
Award shall be granted, exercised and/or settled upon achievement of any one
performance goal or that two or more of the performance goals must be achieved
as a condition to grant, exercise and/or settlement of such Performance Awards.
Performance goals may differ for Performance Awards or Annual Incentive Award
granted to any one Participant or to different Participants.

d. Business Criteria. The Committee may establish performance goals that are
measured either individually, alternatively or in any combination, applied to
either the Company as a whole or to a specified

 

4



--------------------------------------------------------------------------------

subsidiary or business unit, and measured over a performance period, on an
absolute basis or relative to a pre-established target to a previous year’s
result or to a designated comparison group, in each case as specified by the
Committee in the Award. The business criteria that may be used exclusively by
the Committee in establishing performance goals for such an Award shall be the
following: economic value added; earnings before interest, taxes, depreciation
and amortization; earnings before interest and taxes; cash flow; earnings per
share; operating income; operating income before income taxes; net income; net
income before income taxes; operating margin; ratio of debt to stockholder’s
equity; reduction of debt, return on equity; return on assets; revenue; and
total shareholder return; or any other individual Company business-related
objective that is objectively determinable within the meaning of Section 162(m)
and Treasury Regulations promulgated thereunder including, but, not limited to,
market penetration, total market capitalization and enterprise value, business
retention, new product generation, cost controls and targets (including costs of
capital), customer satisfaction, employee satisfaction, agency ratings,
management of employment practices and employee benefits, supervision of
litigation and information technology, implementation of business process
controls and recruiting and retaining personnel. For the avoidance of doubt, the
performance goals associated with the business criteria can be measured on an
absolute basis or relative to a group of companies, entities, or other forms of
external benchmarks. In addition, geographical expansion and clinical and
product developments or regulatory milestones may be utilized as performance
goals. The business criteria relating to financial performance may be subject to
adjustment, as determined by the Committee, including, without limitation, to
remove the effect of (i) charges for restructurings and divestitures, asset
impairments (including, but not limited to, goodwill, intangible assets,
property, plant and equipment, inventory, in-process research and development,
and cost-method investments) or discontinued operations, (ii) the payment of
bonuses, (iii) non-cash charges such as the amortization of intangible assets or
equity compensation, (iv) the effects of business combinations, including
transaction, integration and retention costs, contingent consideration charges,
the impact of fair value adjustments related to inventory, property, plant and
equipment, and unbilled accounts receivable, (v) non-cash interest expense
related to the amortization of the debt discount for convertible debt
securities, (vi) gains/losses from the exchange or extinguishment of debt,
(vii) litigation settlement charges and gains, (viii) items of gain, loss or
expense, determined to be extraordinary or unusual in nature or infrequent in
occurrence, (iv) items of gain, loss or expense related to the disposal or
acquisition of a product-line, segment or business, or (x) items of gain, loss
or expense related to any change in accounting principles during the applicable
performance period. A “performance period” shall be a calendar year, fiscal year
of the Company or other longer or shorter period designated by the Compensation
Committee.

e. Timing For Establishing Performance Goals. Performance goals shall be
established no later after 25% of a performance period has elapsed after the
beginning of any performance period applicable to such Performance Awards or
Annual Incentive Awards, or at such other date as may be required or permitted
for “performance-based compensation” under Section 162(m) of the Code.

f. Settlement of Performance Awards; Other Terms. Settlement of such Performance
Awards or Annual Incentive Awards shall be in cash, Stock, other Awards or other
property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Performance Awards or Annual Incentive Awards. The Committee shall
specify the circumstances in which such Performance Awards or Annual Incentive
Awards shall be paid or forfeited in the event of termination of Service by the
Participant prior to the end of a performance period or settlement of
Performance Awards or Annual Incentive Awards.

g. Written Determinations. All determinations by the Committee as to the
establishment of performance goals and the achievement of performance goals
relating to Performance Awards or Annual Incentive Awards, shall be made in
writing in the case of any Award intended to qualify under Section 162(m) of the
Code. To the extent required to comply with Section 162(m) of the Code, the
Committee may delegate any responsibility relating to such Performance Awards or
Annual Incentive Awards.

h. Status of Performance Awards Under Code Section 162(m). It is the intent of
the Company that Performance Awards or Annual Incentive Awards under this
Section 7 hereof granted to persons who are designated by the Committee as
likely to be Covered Employees within the meaning of Section 162(m) of the Code
and regulations thereunder shall, if so designated by the Committee, constitute
“qualified performance-based compensation” within the meaning of Section 162(m)
of the Code and regulations thereunder. Accordingly, the terms of this
Section 7, including the definitions of Covered Employee and other terms used
therein, shall be

 

5



--------------------------------------------------------------------------------

interpreted in a manner consistent with Section 162(m) of the Code and
regulations thereunder. The foregoing notwithstanding, because the Committee
cannot determine with certainty whether a given Participant will be a Covered
Employee with respect to a fiscal year that has not yet been completed, the term
Covered Employee as used herein shall mean only a person designated by the
Committee, at the time of grant of Performance Awards or Annual Incentive
Awards, as likely to be a Covered Employee with respect to that fiscal year. If
any provision of the Plan or any agreement relating to such Performance Awards
or Annual Incentive Awards does not comply or is inconsistent with the
requirements of Section 162(m) of the Code or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements.

8. General Provisions Applicable to Awards.

a. Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the person to whom they are granted, either
voluntarily or by operation of law, except by will or the laws of descent and
distribution, and, during the life of the Participant, shall be exercisable only
by the Participant; provided, however, except as the Board may otherwise
determine or provide in an Award, other than an Incentive Stock Option, may be
transferred pursuant to a qualified domestic relations order (as defined in
Employee Retirement Income Security Act of 1974, as amended) or to a
grantor-retained annuity trust or a similar estate-planning vehicle in which the
trust is bound by all provisions of the Award, which are applicable to the
Participant. References to a Participant, to the extent relevant in the context,
shall include references to authorized transferees.

b. Documentation. Each Award under the Plan shall be evidenced by a written
instrument in such form as the Board shall determine or as executed by an
officer of the Company pursuant to authority delegated by the Board. Each Award
may contain terms and conditions in addition to those set forth in the Plan,
provided that such terms and conditions do not contravene the provisions of the
Plan or applicable law. Notice of a grant shall be given to each Participant to
whom an Award is so granted within a reasonable time after the determination has
been made.

c. Board Discretion. The terms of each type of Award need not be identical, and
the Board need not treat Participants uniformly.

d. Additional Award Provisions. The Board may, in its sole discretion, include
additional provisions in any Stock Option Agreement, Restricted Stock Award or
other Award granted under the Plan, including without limitation restrictions on
transfer, repurchase rights, commitments to pay cash bonuses, to transfer other
property to Participants upon exercise of Awards, or transfer other property to
Participants upon exercise of Awards, or such other provisions as shall be
determined by the Board; provided that such additional provisions shall not be
inconsistent with any other term or condition of the Plan or applicable law;
provided, however, that except as provided in Section 6, a Participant shall
have no dividend rights, voting rights or other rights as a shareholder with
respect to any shares of Common Stock covered by his or her Award prior to the
issuance of such shares (as evidenced by an appropriate entry on the books of
the Company or a duly authorized transfer agent of the Company), and except as
provided in Sections 3(c) and 6, no adjustment shall be made for cash dividends
or other rights for which the record date is prior to the date when such shares
are issued.

e. Termination of Status. The Board shall determine the effect on an Award of
the disability (as defined in Code Section 22(e)(3)), death, retirement,
authorized leave of absence or other change in the employment or other status of
a Participant and the extent to which, and the period during which, the
Participant, or the Participant’s legal representative, conservator, guardian or
Designated Beneficiary, may exercise rights under the Award, subject to
applicable law and the provisions of the Code related to Incentive Stock
Options.

f. Change of Control of the Company.

i. Unless otherwise expressly provided in the applicable Stock Option Agreement
or Restricted Stock Award or other Award, in connection with the occurrence of a
Change in Control (as defined below), the Board shall, in its sole discretion as
to any outstanding Award (including any portion thereof; on the same basis or on
different bases, as the Board shall specify), take one or any combination of the
following actions:

A. make appropriate provision for the continuation of such Award by the Company
or the assumption of such Award by the surviving or acquiring entity and by
substituting on an equitable basis for the shares then subject to such Award
either (x) the consideration payable with respect to the outstanding shares of
Common Stock in connection with the Change of Control, (y) shares of stock of
the surviving or acquiring corporation, or (z) such other securities as the
Board deems appropriate, the Fair Market Value of which shall not materially
differ from the Fair Market Value of the shares of Common Stock subject to such
Award immediately preceding the Change of Control (as determined by the Board in
its sole discretion;

 

6



--------------------------------------------------------------------------------

B. accelerate the date of exercise or vesting of such Award;

C. permit the exchange of such Award for the right to participate in any stock
option or other employee benefit plan of any successor corporation;

D. provide for the repurchase of the Award for an amount equal to the difference
of (i) the consideration received per share for the securities underlying the
Award in the Change of Control minus (ii) the per share exercise price of such
securities. Such amount shall be payable in cash or the property payable in
respect of such securities in connection with the Change of Control. The value
of any such property shall be determined by the Board in its discretion; or

E. Solely with respect to transactions described in Section 8(f)(i)(F)(c) below,
provide for the termination of such Award immediately prior to the consummation
of the Change of Control; provided that no such termination will be effective if
the Change of Control is not consummated.

F. For the purpose of this Agreement, a “Change of Control” shall mean:

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)), of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 20% or more of the then outstanding
shares of voting stock of the Company (the “Voting Stock”); provided, however,
that any acquisition by the Company or its subsidiaries, or any employee benefit
plan (or related trust) of the Company or its subsidiaries of 20% or more of
Voting Stock shall not constitute a Change in Control; and provided, further,
that any acquisition by a corporation with respect to which, following such
acquisition, more than 50% of the then outstanding shares of common stock of
such corporation, is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the Voting Stock immediately prior to such acquisition in substantially the
same proportion as their ownership, immediately prior to such acquisition, of
the Voting Stock, shall not constitute a Change in Control; or

(b) Any transaction which results in the Continuing Directors (as defined in the
Certificate of Incorporation of the Company) constituting less than a majority
of the Board of Directors of the Company; or

(c) The consummation of (i) a reorganization, merger or consolidation (any of
the foregoing, a “Merger”), in each case, with respect to which the individuals
and entities who were the beneficial owners of the Voting Stock immediately
prior to such Merger do not, following such Merger, beneficially own, directly
or indirectly, more than 50% of the then outstanding shares of common stock of
the corporation resulting from the Merger (the Resulting Corporation”) as a
result of the individuals’ and entities’ shareholdings in the Company
immediately prior to the consummation of the Merger and without regard to any of
the individual’s and entities’ shareholdings in the Resulting Corporation
immediately prior to the consummation of the

 

7



--------------------------------------------------------------------------------

Merger, (ii) a complete liquidation or dissolution of the Company, or (iii) the
sale or other disposition of all or substantially all of the assets of the
Company, excluding a sale or other disposition of assets to a subsidiary of the
Company.

g. Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company or termination of an Award under Section 8(f)(i)(E),
the Board shall notify each Participant as soon as practicable prior to the
effective date of such proposed transaction. The Board in its sole discretion
may provide for a Participant to have the right to exercise his or her Award
until fifteen (15) days prior to such transaction as to all of the shares of
Common Stock covered by the Option or Award, including shares as to which the
Option or Award would not otherwise be exercisable, which exercise may in the
sole discretion of the Board, be made subject to and conditioned upon the
consummation of such proposed transaction. In addition, the Board may provide
that any Company repurchase option applicable to any shares of Common Stock
purchased upon exercise of an Option or Award shall lapse as to all such shares
of Common Stock, provided the proposed dissolution and liquidation takes place
at the time and in the manner contemplated. To the extent it has not been
previously exercised, an Award will terminate upon the consummation of such
proposed action.

h. Assumption of Options Upon Certain Events. In connection with a merger or
consolidation of an entity with the Company or the acquisition by the Company of
property or stock of an entity, the Board may grant Awards under the Plan in
substitution for stock and stock-based awards issued by such entity or an
affiliate thereof. The substitute Awards shall be granted on such terms and
conditions as the Board considers appropriate in the circumstances.

i. Parachute Payments and Parachute Awards. Notwithstanding the provisions of
Section 8(f), if, in connection with a Change of Control described therein, a
tax under Section 4999 of the Code would be imposed on the Participant (after
taking into account the exceptions set forth in Sections 280G(b)(4) and
280G(b)(5) of the Code) and not otherwise paid for by the Company, then the
number of Awards which shall become exercisable, realizable or vested as
provided in such Section shall be reduced (or delayed), to the minimum extent
necessary, so that no such tax would be imposed on the Participant (the Awards
not becoming so accelerated, realizable or vested, the “Parachute Awards”);
provided, however, that if the “aggregate present value” of the Parachute Awards
would exceed the tax that, but for this sentence, would be imposed on the
Participant under Section 4999 of the Code in connection with the Change of
Control, then the Awards shall become immediately exercisable, realizable and
vested without regard to the provisions of this sentence. For purposes of the
preceding sentence, the “aggregate present value” of an Award shall be
calculated on an after-tax basis (other than taxes imposed by Section 4999 of
the Code) and shall be based on economic principles rather than the principles
set forth under Section 280G of the Code and the regulations promulgated
thereunder. All determinations required to be made under this Section 7(i) shall
be made by the Company.

j. Amendment of Awards. The Board may amend, modify or terminate any outstanding
Award including, but not limited to, substituting therefor another Award of the
same or a different type, changing the date of exercise or realization, and
converting an Incentive Stock Option to a Nonstatutory Stock Option, provided
that the Participant’s consent to such action shall be required unless the Board
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant; and provided further that
without the prior approval of the Company’s stockholders, neither the Company
nor the Board will take any action to amend or modify any Award to lower the
Award, exercise or conversion price applicable to such Award or otherwise cancel
an outstanding Award for the purpose of repricing, replacing or regranting such
Award previously granted for cash or other consideration.

k. Conditions on Delivery of Stock. The Company will not be obligated to deliver
any shares of Common Stock pursuant to the Plan or to remove restrictions from
shares previously delivered under the Plan until (i) all conditions of the Award
have been met or removed to the satisfaction of the Company, (ii) in the opinion
of the Company’s counsel, all other legal matters in connection with the
issuance and delivery of such shares have been satisfied, including any
applicable securities laws and any applicable stock exchange or stock market
rules and regulations, and (iii) the Participant has executed and delivered to
the Company such representations or agreements as the Company may consider
appropriate to satisfy the requirements of any applicable laws, rules, or
regulations.

 

8



--------------------------------------------------------------------------------

l. Acceleration. The Board may at any time provide that any Award shall become
immediately exercisable in full or in part, or that any other stock-based Awards
may become exercisable in full or in part or free of some or all restrictions or
conditions, or otherwise realizable in full or in part, as the case may be,
despite the fact that the foregoing actions may (i) cause the application of
Sections 280G and 4999 of the Code if a Change In Control of the Company occurs,
or (ii) disqualify all or part of the Option as an Incentive Stock Option. In
addition, the Board may, in its sole discretion, and in all instances subject to
any relevant tax and accounting considerations which may adversely impact or
impair the Company, extend the dates during which all or any particular Options
or Awards granted under the Plan may be exercised.

m. Participation in Foreign Countries. The Board shall have the authority to
adopt such modifications, procedures, and subplans as may be necessary or
desirable to comply with provisions of the laws of foreign countries in which
the Company or its Subsidiaries may operate to assure the viability of the
benefits from Awards granted to Participants performing services in such
countries and to meet the objectives of the Plan.

9. Withholding. The Company shall have the right to deduct from payments of any
kind otherwise due to the optionee or recipient of an Award any federal, state,
or local taxes of any kind required by law to be withheld with respect to any
shares issued upon exercise of Options under the Plan or the purchase of shares
subject to the Award. Subject to the prior approval of the Company, which may be
withheld by the Company in its sole discretion, the optionee or recipient of an
Award may elect to satisfy such obligation, in whole or in part, (a) by causing
the Company to withhold shares of Common Stock otherwise issuable pursuant to
the exercise of an Option or the purchase of shares subject to an Award or
(b) by delivering to the Company shares of Common Stock already owned by the
optionee or Award recipient of an Award. The shares so delivered or withheld
shall have a fair market value of the shares used to satisfy such withholding
obligation as shall be determined by the Company as of the date that the amount
of tax to be withheld is to be determined. An optionee or recipient of an Award
who has made an election pursuant to this Section 9 may only satisfy his or her
withholding obligation with shares of Common Stock which are not subject to any
repurchase, forfeiture, unfulfilled vesting, or other similar requirements.

10. No Exercise of Option if Engagement or Employment Terminated for Cause. If
the employment or engagement of any Participant is terminated “for Cause”, the
Award may terminate, upon a determination of the Board, on the date of such
termination and the Option shall thereupon not be exercisable to any extent
whatsoever and the Company shall have the right to repurchase any shares of
Common Stock subject to a Restricted Stock Award whether or not such shares have
vested. For purposes of this Section 10, “for Cause” shall be defined as
follows: (i) if the Participant has executed an employment agreement, the
definition of “cause” contained therein, if any, shall govern, or (ii) if the
Participant has not executed an employment agreement in which the definition of
“cause” is provided, conduct, as determined by the Board of Directors, involving
one or more of the following: (a) gross misconduct or inadequate performance by
the Participant which is injurious to the Company; or (b) the commission of an
act of embezzlement, fraud or theft, which results in economic loss, damage or
injury to the Company; or (c) the unauthorized disclosure of any trade secret or
confidential information of the Company (or any client, customer, supplier, or
other third party who has a business relationship with the Company) or the
violation of any noncompetition or nonsolicitation covenant or assignment of
inventions obligation with the Company; or (d) the commission of an act which
constitutes unfair competition with the Company or which induces any customer or
prospective customer of the Company to breach a contract with the Company or to
decline to do business with the Company (to the extent such restriction is
enforceable under applicable state law; or (e) the indictment or conviction of
the Participant for a felony or serious misdemeanor offense, either in
connection with the performance of his or her obligations to the Company or
which shall adversely affect the Participant’s ability to perform such
obligations; or (f) the commission of an act of fraud or breach of fiduciary
duty which results in loss, damage or injury to the Company; or (g) the failure
of the Participant to perform in a material respect his or her employment,
consulting or advisory obligations without proper cause. The Board may in its
discretion waive or modify the provisions of this Section 10 at a meeting of the
Board with respect to any individual Participant with regard to the facts and
circumstances of any particular situation involving a determination under this
Section 10.

 

9



--------------------------------------------------------------------------------

11. Miscellaneous.

a. Definitions.

i. “Company”, for purposes of eligibility under the Plan, shall include any
present or future subsidiary corporations of Hologic, Inc., as defined in
Section 424(f) of the Code (a “Subsidiary”), and any present or future parent
corporation of Hologic, Inc., as defined in Section 424(e) of the Code. For
purposes of Awards other than Incentive Stock Options, the term “Company” shall
include any other business venture in which the Company has a direct or indirect
significant interest, as determined by the Board in its sole discretion.

ii. “Code” means the Internal Revenue Code of 1986, as amended, and any
regulations promulgated thereunder.

iii. “Effective Date” means the date the Plan is approved by the Company’s
stockholders.

iv. “Employee” for purposes of eligibility under the Plan shall include a person
to whom an offer of employment has been extended by the Company.

b. No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award, and the grant of an Award shall not be construed
as giving a Participant the right to continued employment or any other
relationship with the Company. The Company expressly reserves the right at any
time to dismiss or otherwise terminate its relationship with a Participant free
from any liability or claim under the Plan. Except as specifically provided by
the Board in any particular case, the loss of existing or potential profit and
Awards granted under this Plan will not constitute an element of damages in the
event of termination of an employment relationship even if the termination is in
violation of an obligation of the Company to the Participant.

c. Compliance with Law. The Company shall not be required to sell or issue any
shares of Common Stock under any Award if the sale or issuance of such shares
would constitute a violation by the Participant, any other individual exercising
an Option, or the Company of any provision of any law or regulation of any
governmental authority, including without limitation any federal or state
securities laws or regulation. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of any share
subject to an Award up on any security exchange or under any governmental
regulatory body is necessary or desirable as a condition of, or in connection
with, the issuance or purchase of shares hereunder, no shares of Common Stock
may be issued or sold to the Participant or any other individual exercising an
Option pursuant to such Award unless such listing, registration, qualification,
consent, or approval shall have been effected or obtained free of any conditions
not acceptable to the Company, and any delay caused thereby shall in no way
effect the date of termination of the Award. Any determination in this
connection by the Board shall be final, binding and conclusive. The Company may,
but shall in no event be obligated to, register any securities covered hereby
pursuant to the Securities Act. The Company shall not be obligated to take any
affirmative action in order to cause the exercise of an Option or the issuance
of shares of Common Stock pursuant to the Plan to comply with any law or
regulation of any governmental authority. As to any jurisdiction that expressly
imposes that an Option shall not be exercised until the shares of Common Stock
covered by such Option are registered or exempt from registration, the exercise
of such Option (under circumstances in which the laws of such jurisdiction
apply) shall be deemed conditioned up on the effectiveness of such registration
or availability of such an exemption.

d. No Rights As Stockholder. Subject to the provisions of the applicable Award,
no Participant or Designated Beneficiary shall have any rights as a stockholder
with respect to any shares of Common Stock to be distributed with respect to an
Award until becoming the record holder thereof.

e. Effective Date and Term of Plan. This Plan was originally adopted on
March 11, 2008. This amendment and restatement of the Plan is effective as of
January 9, 2013 subject to ratification by the stockholders of the Company at
the Annual Meeting of Stockholders to be held on March 5, 2013. No Awards shall
be granted under the Plan after the completion of ten years from the date on
which the Plan is last approved by the stockholders, but Awards previously
granted may extend beyond that date.

 

10



--------------------------------------------------------------------------------

f. Amendment of Plan. The Board of Directors may, at any time, suspend or
terminate the Plan or revise or amend it in any respect whatsoever. An Amendment
shall be contingent on approval of the Company’s stockholders to the extent
stated by the Board, required by applicable law or required by applicable stock
exchange listing requirements.

g. Governing Law. The provisions of the Plan and all Awards made hereunder shall
be governed by and interpreted in accordance with the laws of the State of
Delaware, without regard to any applicable conflicts of law principles.

Approvals

 

Amended and Restated 2008 Equity Incentive Plan adopted by the Board of
Directors on:   

January 9, 2013

Amended and Restated 2008 Equity Incentive Plan approved by the Stockholders on:
  

March 11, 2013

 

11